       Case: 3:18-cv-01064-jdp Document #: 47 Filed: 05/08/20 Page 1 of 1



                                                 _J
         United States District Court for the Western District of Wisconsin
                                  MO MAY -8 AH11: 18

Vickey Davidson,                               ,1'Tile Number 18-cv-1061-jdp
                                         t:
           Plaintiff(s),
                                                         Notice of
      Appeal v.

State Collection Service, Inc,
             Defendant(s)


Notice is hereby given that VICKEY DAVIDSON (Plaintiff)
STATE COLLECTION SERVICE INC (Defendant)
In the above named case, * hereby appeal to the United States Court of Appeals for
the
7TH Circuit DismiSsal of case the Defendants Summary Judgement entered in this
action on the 8T" day of April, 2020


                                                    VICKEY DAVIDSON
                                                       132751711 AVE
                                                   ROCKFORD, IL 61104
                                                       815.914.4563
                                              VICKEYDAVIDSON@AOL.COM



                                                                        ad&
